Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
	The information disclosure statements submitted on 03/30/2021 and 04/01/2021 have been considered by the examiner and made of record in the application file.
Double Patenting 
The nonstatutory double patenting rejection is based on a judicially createddoctrine grounded in public policy (a policy reflected in the statute) so as to prevent theunjustified or improper timewise extension of the "right to exclude" granted by a patentand to prevent possible harassment by multiple assignees. A nonstatutoryobviousness-type double patenting rejection is appropriate where the conflicting claimsare not identical, but at least one examined application claim is not patentably distinctfrom the reference claim(s) because the examined application claim is either anticipatedby, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir.1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163USPQ 644 (CCPA 1969). 

Effective January 1, 1994, a registered attorney or agent of record may sign aterminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with37 CFR 3.73(b).
Claims 20-39 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent 10,304,142.  Although the conflicting claims are not identical, they are not patentably distinct from each other.  
Please see the following table for the claim 20 analysis (and similarly applied to claims 27 and 34):
17/076,670
10,304,142
Claim Interpretation
20. A computer-implemented method of detecting use of a vehicle for transportation network company (TNC) trips,                the method comprising: transmitting a plurality of locationing pulse requests from a 
                                    
the audio system having an     array of speakers disposed     inside the vehicle, and the locationing pulse requests including a request to emit a locationing pulse from at least one of the array of speakers; receiving the locationing pulse    at a microphone of the mobile device;                             detecting, based upon the received locationing pulse, one or more TNC passengers, each of the one or more TNC passengers having entered and left the vehicle during vehicle operation; and 



the audio system having an array of speakers disposed inside the vehicle, and the locationing pulse requests including a request to emit a locationing pulse from at least one of the array of speakers; receiving the locationing pulse at a microphone of the mobile device; and                    [wherein the receiving comprises detecting a plurality of TNC passengers, each of the plurality of TNC passengers having entered and left the vehicle over a period of operation of the vehicle (dependent claim 5)]




Claims 20-39 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent 10,580,085.  Although the conflicting claims are not identical, they are not patentably distinct from each other.  
Please see the following table for the claim 20 analysis (and similarly applied to claims 27 and 34):
17/076,670
10,580,085
Claim Interpretation
20. A computer-implemented method of detecting use of a vehicle for transportation   network company (TNC) trips,                the method comprising: transmitting a plurality of 



[wherein the receiving comprises detecting a plurality of TNC passengers, each of the plurality of TNC passengers having entered and left the vehicle over a period of operation of the vehicle(dependent claim 5)]




Claims 20-39 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 of U.S. Patent 10,825,103.  Although the conflicting claims are not identical, they are not patentably distinct from each other.  
Please see the following table for the claim 20 analysis (and similarly applied to claims 27 and 34):
17/076,670
10,825,103
Claim Interpretation
20. A computer-implemented method of detecting use of a vehicle for transportation   network company (TNC) trips,                the method comprising: transmitting a plurality of locationing pulse requests from    




[wherein the receiving comprises detecting a plurality of TNC passengers, each of the plurality of TNC passengers having entered and left the vehicle over a period of operation of the vehicle (dependent claim 5)]






Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
	Commissioner for Patents
	P.O. Box 1450 
	Alexandria, VA 22313-1450
	
	Hand-delivered responses should be brought to 
		Customer Service Window
		Randolph Building
		401 Dulany Street



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M BRANDT whose telephone number is (571)270-1098.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-77957795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.


/CHRISTOPHER M BRANDT/
Primary Examiner, Art Unit 2645
December 4, 2021